                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ROBERT BUTLER,

                  Plaintiff,                                  8:19CV166

    vs.
                                                      PROGRESSION ORDER
UNION PACIFIC RAILROAD                                    (AMENDED)
COMPANY,

                  Defendant.



    IT IS ORDERED that the progression order is amended as follows:

    1)    Any existing status conference, telephone conference, and settlement
          conference settings are vacated.

    2)    The Pretrial Conference is scheduled to be held before the undersigned
          magistrate judge on February 9, 2022 at 9:00 a.m., and will be conducted
          by internet/telephonic conferencing. Counsel shall use the conferencing
          instructions assigned to this case to participate in the conference. The
          parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
          emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on
          February 4, 2022.

    3)    The deadline for completing written discovery under Rules 33, 34, and 36
          of the Federal Rules of Civil Procedure is July 30, 2021. Motions to compel
          discovery under Rules 33, 34, and 36 must be filed by August 13, 2021.
          Note: A motion to compel, to quash, or for a disputed protective order shall
          not be filed without first contacting the chambers of the undersigned
          magistrate judge to set a conference for discussing the parties’ dispute.

    4)    The deadlines for complete expert disclosures for all experts expected to
          testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
          retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                 For the plaintiff(s):                March 30, 2021.
                 For the defendant(s):                June 3, 2021.

          NOTE: While treating medical and mental health care providers are
          generally not considered “specially retained experts,” their opinions arising
     from the care and treatment of the plaintiff must nonetheless be separately
     disclosed as required under Fed. R. Civ. P. 26(a)(2)(C). Moreover,
     disclosure of mental or medical provider opinions not formed for the purpose
     of providing care and treatment of the illness or disease at issue in this
     litigation (e.g. whether medical billings were fair and reasonable, the
     proximate cause of the disease or injury, etc.) must disclosed as required
     under Fed. R. Civ. P. 26(a)(2)(B).

5)    The deposition deadline is July 30, 2021. The maximum number of
      depositions that may be taken by the plaintiffs as a group and the
      defendants as a group is 10.

6)    The parties agree that in each case the maximum number of interrogatories,
      including subparts, that may be served by any party on any other party is
      100.

7)    The deadline for filing motions to dismiss and motions for summary
      judgment is September 17, 2021.

8)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds is September 17, 2021.

9)    All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.


Dated this 22nd day of January, 2020.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
